            Case 1:21-cv-01025 Document 1 Filed 04/13/21 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 WP COMPANY LLC
 d/b/a THE WASHINGTON POST,

      1301 K Street NW
      Washington, DC 20071

                      Plaintiff,

 v.                                                Case No. 1:21-cv-1025

 U.S. DEPARTMENT OF DEFENSE,
       1600 Defense Pentagon
       Washington, DC 20301-1600

 U.S. DEPARTMENT OF THE AIR FORCE,

       1740 Air Force Pentagon
       Washington, DC 20330-1740

 U.S. DEPARTMENT OF THE ARMY,

       104 Army Pentagon
       Washington, DC 20310-0104

 U.S. DEPARTMENT OF THE NAVY,

      720 Kennon Street SE, Room 233
      Washington Navy Yard, DC 20374-5013

 U.S. DEPARTMENT OF STATE,
       2201 C Street NW
       Washington, DC 20520

                      Defendants.


           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff WP Company LLC d/b/a The Washington Post (“the Post”) brings this suit against

Defendants U.S. Department of Defense (“DOD”), U.S. Department of the Air Force (the “Air

Force”), U.S. Department of the Army (the “Army”), U.S. Department of the Navy (the “Navy”),
             Case 1:21-cv-01025 Document 1 Filed 04/13/21 Page 2 of 14




and U.S. Department of State (the “State Department”). In support thereof, the Post states as

follows:

                                        INTRODUCTION

       1.      This is an action brought pursuant to the Freedom of Information Act (“FOIA”),

5 U.S.C. § 552, for declaratory, injunctive, and other appropriate relief. Through FOIA, the Post

seeks records relating to the growing number of retired U.S. military personnel – including some

of our nation’s highest-ranking former generals and admirals – who have sought permission to

work for compensation by foreign governments.

       2.      The Post sought records concerning this practice from DOD, the State Department,

and each branch of the United States Armed Forces.

       3.      These records will lend transparency to the process by which senior service

members seek and receive our federal government’s approval to deploy their unique American

military experience in the service of foreign governments, including governments whose interests

are potentially adverse to our national interest.

       4.      These records will therefore inform the public about “what their government [has

been] up to.” Dep’t of Justice v. Reporters Comm. for Freedom of Press, 489 U.S. 749, 773 (1989).

       5.      Defendants have improperly withheld records responsive to the Post’s requests.

                                             PARTIES

       6.      Plaintiff, the Post, is a news organization based in Washington, D.C. It publishes

the leading daily newspaper, by print circulation, in the nation’s capital, as well as the website

washingtonpost.com, which typically reaches an audience of more than 80 million unique

visitors per month, according to independent auditor comScore. Since 1936, the Post has won 69

Pulitzer Prizes.



                                                    2
              Case 1:21-cv-01025 Document 1 Filed 04/13/21 Page 3 of 14




        7.      Defendant, DOD, is an agency within the meaning of 5 U.S.C. § 552(f)(1). DOD

has possession and control of records requested by the Post.

        8.      Defendant, the Army, is an agency within the meaning of 5 U.S.C. § 552(f)(1). The

Army has possession and control of records requested by the Post.

        9.      Defendant, the Navy, is an agency within the meaning of 5 U.S.C. § 552(f)(1). The

U.S. Marine Corps (the “Marines”) operates within the Department of the Navy. 10 U.S.C.

§ 8063(a). The Navy has possession and control of records requested by the Post.

        10.     Defendant, the Air Force, is an agency within the meaning of 5 U.S.C. § 552(f)(1).

The Air Force has possession and control of records requested by the Post.

        11.     Defendant, the State Department, is an agency within the meaning of 5 U.S.C.

§ 552(f)(1). The State Department has possession and control of records requested by the Post.

                                   JURISDICTION AND VENUE

        12.     This action arises under FOIA. This Court has subject matter jurisdiction over this

action and personal jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B) & (a)(6)(C)(i).

This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

        13.     Venue is proper in this judicial district under 5 U.S.C. § 552(a)(4)(B).

                                    FACTUAL ALLEGATIONS

The “Foreign Government Employment” Application Process

        14.     The Emoluments Clause of the U.S. Constitution provides that “no person holding

any office of profit or trust under [the United States], shall, without the consent of the Congress,

accept of any present, emolument, office, or title, of any kind whatever, from any king, prince, or

foreign state.” U.S. Const., art. I, § 9, cl. 8.




                                                   3
             Case 1:21-cv-01025 Document 1 Filed 04/13/21 Page 4 of 14




       15.     According to the Department of Justice’s Office of Legal Counsel, retired officers

of the U.S. military hold an “office of profit or trust” within the scope of the Emoluments Clause

because they “are subject to recall to active duty without their consent, and this obligation may be

enforced by court martial under the Uniform Code of Military Justice.” See Applicability of 18

U.S.C. § 219 to Retired Foreign Service Officers, 11 Op. O.L.C. 67, 69 (1987).

       16.     Congress has provided its consent under the Emoluments Clause, as a blanket

matter, for retired members of the military to seek “civil employment (and compensation for that

employment)” from foreign governments so long as they receive the approval of the Secretary of

State and the Secretary of the Army, Navy, or Air Force. 37 U.S.C. § 908(a)-(b).

       17.     Each branch of the military therefore manages an application process to receive

such approval. See Summary of Emoluments Clause Restrictions, DOD Standards of Conduct

Office, https://dodsoco.ogc.osd.mil/Portals/102/summary_emoluments_clause_restrictions.pdf.

       18.     The State Department’s Office of State-Defense Integration “manages the State

Department’s approval process for requests by retired U.S. uniformed-services personnel seeking

employment with a foreign government,” which “begins following approval of the request by the

relevant branch of the Armed Services.” See About Us, State Department Office of State-

Defense Integration, https://www.state.gov/bureau-of-political-military-affairs-office-of-state-

defense-integration-pm-sdi/.

       19.     In February 2020, DOD reported to Congress that, from 2015 through 2019, the

Air Force, Army, Navy, and Marines issued a total of 68 approvals for foreign government

employment “for a retired member of the armed forces in general or flag officer grade.” A true

and correct copy of DOD’s report to Congress is attached hereto as Exhibit 1.




                                                 4
             Case 1:21-cv-01025 Document 1 Filed 04/13/21 Page 5 of 14




       20.     General officers and flag officers “hold the most visible and important military

positions in the Department of Defense, including the Chairman of the Joint Chiefs of Staff, the

chiefs of the four military services, and the combatant commanders.” See General and Flag

Officers in the U.S. Armed Forces: Background and Considerations for Congress, Congressional

Research Service (Feb. 1, 2019), https://fas.org/sgp/crs/natsec/R44389.pdf.

Foreign Government Employment Records Previously Obtained Through FOIA

       21.     In August 2017, the Project On Government Oversight (“POGO”) reported that,

through FOIA, it had obtained the names of “seven retired Marine Corps officers . . . who sought

and obtained permission from the Marine Corps to be paid to work on behalf of foreign

governments and companies after they retired.” See Mandy Smithberger, Generally Concerning,

POGO (Aug. 2, 2017), https://www.pogo.org/investigation/2017/08/generally-concerning/.

       22.     Those officers included President Trump’s first Secretary of Defense, James

Mattis, President Trump’s second White House Chief of Staff, John Kelly, President Obama’s

first National Security Advisor, James L. Jones, and the 35th Commandant of the Marine Corps,

James F. Amos, each of whom retired from the Marines at the rank of four-star general. Id.

       23.     Of particular note, according to the records obtained by POGO, General Jones

received permission in April 2017 to work as an “Independent Security Consultant” for “the

Minister of Defense for the Kingdom of Saudi Arabia.” Id. Since January 2015, the Minister of

Defense for the Kingdom of Saudi Arabia has been Prince Mohammed Bin Salman (“MBS”).

       24.     In October 2018, MBS personally approved the assassination of journalist Jamal

Khashoggi. See Assessing the Saudi Government’s Role in the Killing of Jamal Khashoggi,

Office of the Dir. of Nat’l Intel. (Feb. 26, 2021),

https://www.dni.gov/index.php/newsroom/reports-publications/reports-publications-



                                                  5
             Case 1:21-cv-01025 Document 1 Filed 04/13/21 Page 6 of 14




2021/item/2186-assessing-the-saudi-government-s-role-in-the-killing-of-jamal-khashoggi. At

the time of his assassination, Khashoggi was a contributor to the Post’s Global Opinions section.

See, e.g., Read Jamal Khashoggi’s columns for The Washington Post,

https://www.washingtonpost.com/news/global-opinions/wp/2018/10/06/read-jamal-khashoggis-

columns-for-the-washington-post/.

The Post’s FOIA Requests

       25.     On October 9, 2020, the Post submitted a FOIA request to the Air Force seeking

“[a]ll application records for Foreign Government Employment (FGE) from retired or former

military personnel in your service” from January 1, 2015 to present. A true and correct copy of

the Post’s request is attached hereto as Exhibit 2.

       26.     On October 12, 2020, the Post submitted a FOIA request to the Air Force Office

of Inspector General (“OIG”) seeking “[a]ll records, including but not limited to Inspector

General investigations, mentioning Foreign Government Employment (FGE) of retired or former

military personnel” from January 1, 2015 to present. A true and correct copy of the Post’s

request is attached hereto as Exhibit 3.

       27.     On October 9, 2020, the Post submitted a FOIA request to the Navy seeking “[a]ll

application records for Foreign Government Employment (FGE) from retired or former military

personnel in your service” from January 1, 2015 to present. A true and correct copy of the Post’s

request is attached hereto as Exhibit 4.

       28.     On October 12, 2020, the Post submitted a FOIA request to the Navy OIG

seeking “[a]ll records, including but not limited to Inspector General investigations, mentioning

Foreign Government Employment (FGE) of retired or former military personnel” from January

1, 2015 to present. A true and correct copy of the Post’s request is attached hereto as Exhibit 5.



                                                 6
             Case 1:21-cv-01025 Document 1 Filed 04/13/21 Page 7 of 14




       29.     On October 9, 2020, the Post submitted a FOIA request to the Army seeking

“[a]ll application records for Foreign Government Employment (FGE) from retired or former

military personnel in your service” from January 1, 2015 to present. A true and correct copy of

the Post’s request is attached hereto as Exhibit 6.

       30.     On October 12, 2020, the Post submitted a FOIA request to the Army OIG

seeking “[a]ll records, including but not limited to Inspector General investigations, mentioning

Foreign Government Employment (FGE) of retired or former military personnel” from January

1, 2015 to present. A true and correct copy of the Post’s request is attached hereto as Exhibit 7.

       31.      On October 9, 2020, the Post submitted a FOIA request to the Marines seeking

“[a]ll application records for Foreign Government Employment (FGE) from retired or former

military personnel in your service” from January 1, 2015 to present. A true and correct copy of

the Post’s request is attached hereto as Exhibit 8.

       32.     On October 12, 2020, the Post submitted a FOIA request to the Marines OIG

seeking “[a]ll records, including but not limited to Inspector General investigations, mentioning

Foreign Government Employment (FGE) of retired or former military personnel” from January

1, 2015 to present. A true and correct copy of the Post’s request is attached hereto as Exhibit 9.

       33.     On October 12, 2020, the Post submitted a FOIA request to the DOD OIG

seeking “[a]ll records, including but not limited to Inspector General investigations, mentioning

Foreign Government Employment (FGE) of retired or former military personnel” from January

1, 2015 to present. A true and correct copy of the Post’s request is attached hereto as Exhibit 10.

       34.     On October 13, 2020, the Post submitted a FOIA request to the State Department

seeking “[a]ll records related to [FGE] Requests,” including “all State Department approvals and




                                                 7
             Case 1:21-cv-01025 Document 1 Filed 04/13/21 Page 8 of 14




denials of FGE requests,” from January 1, 2015 to present. A true and correct copy of the Post’s

request is attached hereto as Exhibit 11.

The Agencies’ Responses

       35.     On October 26, 2020, the Air Force responded to the Post’s request, stating that

“[t]he records you seek are maintained at the HQ Air Force (AF) Level” and informing the Post

that its request was being transferred to that office, which would make a “determination . . . on

whether any records are available and if they will be released or withheld from disclosure.” A

true and correct copy of that response is attached hereto as Exhibit 12.

       36.     On October 28, 2020, the Navy OIG responded to the Post’s request, stating that

it had “failed to locate” any responsive records and informing the Post that its request was being

transferred to “the Navy Personnel Command, which may possess such records.” A true and

correct copy of that response is attached hereto as Exhibit 13.

       37.     On February 1, 2021, the DOD OIG responded to the Post’s request, stating that it

had “found documents responsive to [the] request,” but that it “determined that the United States

Air Force (USAF) is the release authority for those documents,” and therefore it “referred those

pages” to the Air Force “for processing and direct response to [the Post].” A true and correct

copy of that response is attached hereto as Exhibit 14.

       38.     On March 31, 2021, the Navy responded to the Post’s request, producing 494

pages of records with redactions under Exemptions 4, 5, and 6, and stating that “[a] second and

final batch of responsive documentation will be provided to [the Post] on or near the end of May

2021.” A true and correct copy of that response letter is attached hereto as Exhibit 15.

       39.     Defendants have not substantively responded to any of the Post’s other requests.




                                                 8
             Case 1:21-cv-01025 Document 1 Filed 04/13/21 Page 9 of 14




The Post’s Administrative Appeals

       40.     Though under no obligation to do so, the Post appealed the constructive denial of

its request to the DOD OIG on February 24, 2021. A true and correct copy of the Post’s appeal

is attached hereto as Exhibit 16.

       41.     On February 25, 2021, the DOD OIG responded to the Post’s administrative

appeal, stating that “lack of timeliness of the [agency’s] response” is not “an adverse

determination” that can be appealed pursuant to DOD’s FOIA regulations. A true and correct

copy of that response is attached hereto as Exhibit 17.

       42.     A FOIA requestor like the Post, however, may file a lawsuit against an agency

that does not provide a substantive determination within the statutory deadline under FOIA:

       We find that the . . . constructive exhaustion provision of FOIA, 5 U.S.C.
       § 552(a)(6)(C), permits a requester to bring suit in federal district court only if he
       has not yet received a determination from the agency on his request. If he has
       received an adverse determination before bringing suit, he must pursue the matter
       through the agency appeal process, set out in 5 U.S.C. § 552(a)(6)(A)(ii).

Oglesby v. Dep’t of Army, 920 F.2d 57, 71 (D.C. Cir. 1990). An administrative appeal is

required only when, and a lawsuit is premature only if, the agency’s response to the FOIA

request “determine[s] and communicate[s] the scope of the documents it intends to produce and

withhold, and the reasons for withholding any documents” and also “inform[s] the requester that

it can appeal whatever portion of the ‘determination’ is adverse.” CREW v. FEC, 711 F.3d 180,

188 (D.C. Cir. 2013).

       43.     Though under no obligation to do so, the Post appealed the constructive denial of

its request to the Air Force on February 24, 2021. A true and correct copy of the Post’s appeal is

attached hereto as Exhibit 18.




                                                 9
             Case 1:21-cv-01025 Document 1 Filed 04/13/21 Page 10 of 14




       44.     Though under no obligation to do so, the Post appealed the constructive denial of

its request to the Air Force OIG on February 24, 2021. A true and correct copy of the Post’s

appeal is attached hereto as Exhibit 19.

       45.     Though under no obligation to do so, the Post appealed the constructive denial of

its request to the Army on February 24, 2021. A true and correct copy of the Post’s appeal is

attached hereto as Exhibit 20.

       46.     Though under no obligation to do so, the Post appealed the constructive denial of

its request to the Army OIG on February 24, 2021. A true and correct copy of the Post’s appeal

is attached hereto as Exhibit 21.

       47.     Though under no obligation to do so, the Post appealed the constructive denial of

its request to the Marines on February 24, 2021. A true and correct copy of the Post’s appeal is

attached hereto as Exhibit 22.

       48.     Though under no obligation to do so, the Post appealed the constructive denial of

its request to the Marines OIG on February 24, 2021. A true and correct copy of the Post’s

appeal is attached hereto as Exhibit 23.

       49.     Though under no obligation to do so, the Post appealed the constructive denial of

its request to the State Department on February 24, 2021. A true and correct copy of the Post’s

appeal is attached hereto as Exhibit 24.

       50.     All of the Defendants have failed in whole or in part to produce records

responsive to the Post’s FOIA requests.

       51.     All of the Defendants have failed in whole or in part to inform the Post as to the

scope of the records that they will produce in response to the Post’s FOIA requests or to provide

a timetable for such production.



                                                10
              Case 1:21-cv-01025 Document 1 Filed 04/13/21 Page 11 of 14




        52.     All of the Defendants have failed in whole or in part to inform the Post as to the

scope of responsive records that they will withhold pursuant to any FOIA exemption(s).

                                    CLAIMS FOR RELIEF1

                                           COUNT I
                              Declaratory and Injunctive Relief:
                    Constructive Denial in Violation of FOIA, 5 U.S.C. § 552

        53.     The Post realleges and incorporates by reference all previous paragraphs as if

fully set forth herein.

        54.     FOIA provides this Court with “jurisdiction to enjoin [Defendants] from

withholding agency records and to order the production of any agency records improperly withheld

from [the Post].” 5 U.S.C. § 552(a)(4)(B).

        55.     The records the Post seeks are agency records within Defendants’ control.

        56.     FOIA requires that within 20 working days of receiving a FOIA request, an agency

must notify a requester of, inter alia, the scope of the documents that the agency will produce and

the scope of the documents that the agency plans to withhold under any FOIA exemptions.

See 5 U.S.C. § 552(a)(6)(A)(i).

        57.     Defendants received the Post’s requests on October 9-13, 2020. Exs. 2-11.

        58.     Pursuant to FOIA, Defendants were required to respond to the Post’s requests by

November 10, 2020. 5 U.S.C. § 552(a)(6)(A)(i).

        59.     To date, however, only one of the Defendants has made and communicated to the

Post a “determination” on any of the requests within the meaning of 5 U.S.C. § 552(a)(6)(A)(i),

and even that agency, the Navy, has failed to do so for all of the requests it received.



1
  The Post’s claims against the Navy in this initial Complaint are limited to the Post’s requests to
the Marines and the Marines OIG. See Exs. 8-9, 22-23.


                                                 11
              Case 1:21-cv-01025 Document 1 Filed 04/13/21 Page 12 of 14




        60.     There is no basis under FOIA to withhold, in whole or in part, the records requested

by the Post. Defendants have wrongfully withheld agency records in violation of FOIA.

        61.     The Post requests a declaratory judgment that Defendants have violated FOIA and

that the Post is entitled to immediately receive the documents referenced above.

        62.     The Post further requests that, pursuant to 5 U.S.C. § 552(a)(4)(B), the Court issue

an injunction directing Defendants to produce the requested agency records in full and setting a

deadline for compliance.

                                       COUNT II
                            Declaratory and Injunctive Relief:
    Constructive Denial of Administrative Appeals in Violation of FOIA, 5 U.S.C. § 552

        63.     The Post realleges and incorporates by reference all previous paragraphs as if

fully set forth herein.

        64.     FOIA provides this Court with “jurisdiction to enjoin [Defendants] from

withholding agency records and to order the production of any agency records improperly withheld

from [the Post].” 5 U.S.C. § 552(a)(4)(B).

        65.     FOIA requires that within 20 working days of receiving a FOIA appeal, an agency

must notify a requester of, inter alia, the scope of the documents that the agency will produce and

the scope of the documents that the agency plans to withhold under any FOIA exemptions.

See 5 U.S.C. § 552(a)(6)(A)(ii).

        66.     The records that are the subject of the Post’s appeals are agency records within

Defendants’ control.

        67.     Defendants received the Post’s appeals on February 24, 2021. Exs. 16, 18-24.

        68.     Pursuant to FOIA, Defendants were required to make and communicate to the Post

a “determination” on its appeals no later than March 24, 2021. 5 U.S.C. § 552(a)(6)(A)(ii).



                                                 12
             Case 1:21-cv-01025 Document 1 Filed 04/13/21 Page 13 of 14




       69.     To date, Defendants have not made and communicated to the Post a

“determination” on any of its appeals within the meaning of 5 U.S.C. § 552(a)(6)(A)(ii).

       70.     There is no basis to withhold, in whole or in part, the records that are the subject of

the Post’s appeals. Defendants have wrongfully withheld those records in violation of FOIA.

       71.     The Post requests a declaratory judgment that Defendants have violated FOIA and

that the Post is entitled to immediately receive the documents referenced above.

       72.     The Post further requests that, pursuant to 5 U.S.C. § 552(a)(4)(B), the Court issue

an injunction directing Defendants to produce all of the requested agency records in full and setting

a deadline for compliance.

                                    REQUEST FOR RELIEF

       WHEREFORE, the Post respectfully requests that this Court:

       A.      Declare Defendants’ failure to provide responsive records unlawful under FOIA;

       B.      Enter an injunction, pursuant to 5 U.S.C. § 552(a)(4)(B), directing Defendants to

               make the requested records available to the Post, unredacted, and without further

               delay, and setting a deadline for compliance;

       C.      Provide for expeditious proceedings in this action;

       D.      Award the Post its costs and reasonable attorneys’ fees incurred in this action

               pursuant to 5 U.S.C. § 552(a)(4)(E); and

       E.      Grant such other and further relief as the Court may deem just and proper.

         Dated: April 13, 2021             Respectfully submitted,

                                           BALLARD SPAHR LLP

                                           /s/ Charles D. Tobin
                                           Charles D. Tobin (#455593)
                                           Maxwell S. Mishkin (#1031356)
                                           Emmy Parsons (#7538151)
                                           1909 K Street, NW, 12th Floor

                                                 13
Case 1:21-cv-01025 Document 1 Filed 04/13/21 Page 14 of 14




                       Washington, DC 20006
                       Tel: (202) 661-2200 | Fax: (202) 661-2299
                       tobinc@ballardspahr.com
                       mishkinm@ballardspahr.com
                       parsonse@ballardspahr.com

                       Counsel for Plaintiff WP Company LLC
                       d/b/a The Washington Post




                            14
